       Case 4:19-cv-00892-HSG Document 217 Filed 10/18/19 Page 1 of 4



 1   Douglas N. Letter, General Counsel                       Carter G. Phillips
     Todd B. Tatelman, Deputy General Counsel                 Virginia A. Seitz
 2   Megan Barbero, Associate General Counsel                 Joseph R. Guerra
 3   Josephine Morse, Associate General Counsel               Christopher A. Eiswerth
     Kristin A. Shapiro, Assistant General Counsel
 4   Adam A. Grogg, Assistant General Counsel                 SIDLEY AUSTIN LLP
                                                              1501 K Street N.W.
 5   OFFICE OF GENERAL COUNSEL                                Washington, D.C. 20005
     U.S. HOUSE OF REPRESENTATIVES                            (202) 736-8000 (telephone)
 6   219 Cannon House Office Building                         (202) 736-8711 (facsimile)
     Washington, D.C. 20515                                   cphillips@sidley.com
 7   (202) 225-9700 (telephone)
     (202) 226-1360 (facsimile)
 8   douglas.letter@mail.house.gov

 9   Counsel for Amicus Curiae the United States House of Representatives

10                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
11                                  OAKLAND DIVISION

12                                                       Case No. 4:19-cv-00892-HSG
      SIERRA CLUB and SOUTHERN BORDER
13    COMMUNITIES COALITION,
                                                         M.S.J. Hearing Date: Nov. 20, 2019
14                                                       Time: 10:00 AM
                                      Plaintiffs,
15
                    v.
                                                        CONSENT MOTION FOR LEAVE
16                                                      TO FILE BRIEF OF THE UNITED
      DONALD J. TRUMP, President of the United
17                                                      STATES HOUSE OF
      States, in his official capacity, et al.,
                                                        REPRESENTATIVES AS AMICUS
18                                                      CURIAE
                                      Defendants.
19

20

21

22

23

24

25

26

27

28

     MOTION FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE OF THE U.S. HOUSE OF REPRESENTATIVES
                                       (4:19-cv-00892-HSG)
       Case 4:19-cv-00892-HSG Document 217 Filed 10/18/19 Page 2 of 4



 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          The U.S. House of Representatives respectfully moves for leave to file the attached brief as
 3   amicus curiae in the above-captioned matter. Plaintiffs and defendants consent to the House’s
 4   motion. A copy of the House’s proposed amicus curiae brief and a proposed order are attached.
 5          The House’s motion for leave to file as amicus curiae should be granted because the House
 6   has a compelling institutional interest in this case, which involves the Executive Branch defendants’
 7   unconstitutional expenditure of funds to build a wall along the southern border of the United States
 8   without a valid Congressional appropriation. To protect its interests, the House filed with the
 9   Court’s permission an amicus brief in support of plaintiffs’ motion for a preliminary injunction, the
10   House presented argument on that motion, and the House filed an amicus brief in support of
11   plaintiffs’ prior motion for partial summary judgment. The House now seeks leave to file a brief
12   in support of plaintiffs’ present motion for partial summary judgment for the same reasons.
13          The House respectfully submits that its amicus brief will aid the Court’s understanding of
14   the Congressional appropriations issues presented here. The House is well-positioned to provide
15   this Court with unique insight into the appropriations process. As part of the Legislative Branch,
16   the House offers a perspective distinct from the parties, which is particularly important given the
17   separation-of-powers concerns implicated by this action. Accordingly, the House should be granted
18   leave to participate as amicus curiae.
19                                            CONCLUSION
20          For the foregoing reasons, the House’s motion for leave to file the attached brief as amicus
21   curiae should be granted.
22

23

24

25

26

27

28
                                                      1
     MOTION FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE OF THE U.S. HOUSE OF REPRESENTATIVES
                                       (4:19-cv-00892-HSG)
       Case 4:19-cv-00892-HSG Document 217 Filed 10/18/19 Page 3 of 4



 1                                               Respectfully submitted,
 2                                               /s/ Douglas N. Letter
     CARTER G. PHILLIPS                          DOUGLAS N. LETTER
 3   VIRGINIA A. SEITZ                           General Counsel
     JOSEPH R. GUERRA                            TODD B. TATELMAN
 4
     CHRISTOPHER A. EISWERTH                     Deputy General Counsel
 5                                               MEGAN BARBERO
     SIDLEY AUSTIN LLP                           Associate General Counsel
 6   1501 K STREET N.W.                          JOSEPHINE MORSE
     WASHINGTON, D.C. 20005                      Associate General Counsel
 7   (202) 736-8000 (telephone)                  KRISTIN A. SHAPIRO
     (202) 736-8711 (facsimile)                  Assistant General Counsel
 8
     cphillips@sidley.com                        ADAM A. GROGG
 9                                               Assistant General Counsel

10                                               OFFICE OF GENERAL COUNSEL*
                                                 U.S. HOUSE OF REPRESENTATIVES
11                                               219 Cannon House Office Building
                                                 Washington, D.C. 20515
12                                               (202) 225-9700 (telephone)
                                                 (202) 226-1360 (facsimile)
13                                               douglas.letter@mail.house.gov

14                                               Counsel for Amicus Curiae the United States House
                                                 of Representatives
15
     October 18, 2019
16

17

18

19

20

21

22

23

24

25
            *
26             Attorneys for the Office of General Counsel for the U.S. House of Representatives are
     “entitled, for the purpose of performing the counsel’s functions, to enter an appearance in any
27   proceeding before any court of the United States or of any State or political subdivision thereof
     without compliance with any requirements for admission to practice before such court.” 2 U.S.C.
28   § 5571.
                                                    2
     MOTION FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE OF THE U.S. HOUSE OF REPRESENTATIVES
                                       (4:19-cv-00892-HSG)
       Case 4:19-cv-00892-HSG Document 217 Filed 10/18/19 Page 4 of 4



 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on October 18, 2019, I caused the foregoing document to be filed via
 3   the U.S. District Court for the Northern District of California’s CM/ECF system, which I
 4   understand caused service on all registered parties.
 5
                                                            /s/ Douglas N. Letter
 6                                                          Douglas N. Letter
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MOTION FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE OF THE U.S. HOUSE OF REPRESENTATIVES
                                       (4:19-cv-00892-HSG)
